 



Exhibit 10.7
EXECUTIVE CHANGE OF CONTROL SEPARATION AGREEMENT
          This Executive Change of Control Separation Agreement is entered into
as of the                      day of                     , 200_, by and between
AMETEK, Inc., a Delaware corporation (the “Company”), and Name of
Employee                     (the “Employee”).
          WHEREAS, the Employee is presently employed by the Company, as its
Title of Employee ;
          WHEREAS, the Company considers it essential to retain well qualified
key management personnel, and, in this regard, the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the “Board”)
recognizes that, as is the case with many publicly held corporations, the
possibility of a Change of Control of the Company exists and the uncertainty and
questions caused by this possibility may result in the departure or distraction
of key management personnel to the detriment of the Company and its
shareholders;
          WHEREAS, the Compensation Committee has determined that the Company
should take appropriate steps to reinforce and encourage the continued attention
and dedication of key members of the Company’s management to their assigned
duties without distraction in the face of uncertainty arising from the
possibility of a Change of Control of the Company, although no such change is
now contemplated; and
          WHEREAS, in order to induce the Employee to remain in the employ of
the Company, the Company agrees that the Employee shall receive the compensation
set forth in this Agreement if the Employee’s employment with the Company is
terminated involuntarily without Cause or voluntarily for Good Reason during the
two year-period immediately following a Change of Control as a cushion against
the financial and career impact on the Employee of any such Change of Control;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto agree as follows:

1.   Definitions.       For all purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1 unless the context clearly
otherwise requires:

  (a)   Accounting Firm. “Accounting Firm” shall have the meaning given to that
term under Section 10.     (b)   Agreement. “Agreement” shall mean this
Executive Change of Control Separation Agreement entered into by and between the
Company and the Employee.     (c)   Annual Bonus. “Annual Bonus” shall mean the
greatest of the following:

1



--------------------------------------------------------------------------------



 



  (1)   the Employee’s target bonus for the fiscal year in which the Change of
Control occurs;     (2)   the Employee’s target bonus for the fiscal year in
which the Employee’s Termination Date occurs;     (3)   the average of the
bonuses received by the Employee from the Company, its affiliates or
subsidiaries for the two fiscal years of the Company ending immediately before
the Change of Control; or     (4)   the average of the bonuses received by the
Employee from the Company, its affiliates or subsidiaries for the two fiscal
years of the Company ending immediately before the Employee’s Termination Date.

The Employee’s target bonus shall be the Employee’s actual target bonus as
determined under the Company’s annual bonus plan, except that, if the Change of
Control or Termination Date (as applicable) occurs on or after January 1 and
before July 1 in any given year, the Employee’s target bonus shall be calculated
using the Employee’s annual base salary in effect on the date immediately
preceding the effective date of the Change of Control or Termination Date,
whichever is greater. Any target or actual bonus granted for a partial fiscal
year shall be increased to an annualized amount. The Annual Bonus shall be
determined as if any amounts actually deferred by the Employee under any plan of
the Company, its subsidiaries or affiliates, including, but not limited to, the
AMETEK, Inc. Deferred Compensation Plan or a plan qualified under section 401(k)
or 125 of the Code, were not deferred.

  (d)   Base Salary. “Base Salary” shall mean the greater of:

  (1)   the rate of annual base salary in effect on the last day of the fiscal
year immediately preceding the effective date of the Change of Control or, if
the Employee first became employed by the Company in the year of the Change of
Control, the rate of annual base salary in effect on his date of hire; or    
(2)   the rate of annual base salary in effect on the last day of the fiscal
year immediately preceding the Employee’s Termination Date.

     Base Salary shall include any amounts deferred by the Employee under any
plan of the Company, its subsidiaries or affiliates, including, but not limited
to, a plan qualified under section 401(k) or 125 of the Code.

  (e)   Board. “Board” shall mean the Board of Directors of the Company.     (f)
  Cause. “Cause” shall mean (1) misappropriation of funds, (2) habitual
insobriety or substance abuse, (3) conviction of a felony or a crime involving
moral turpitude, or (4) gross negligence in the performance of duties that has
had a

2



--------------------------------------------------------------------------------



 



      material adverse effect on the business, operations, assets, properties or
financial condition of the Company.     (g)   Change of Control. A “Change of
Control” shall occur if:

  (1)   Any one person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such person or group
of persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such person or group
of persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same person or
persons acting as a group shall not be considered to cause a Change of Control
of the Company; or     (2)   Any one person or more than one person acting as a
group (as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group of persons) ownership of stock
of the Company possessing 30 percent or more of the total voting power of the
stock of the Company. However, if such person or group of persons is considered
to own 30 percent or more of the total voting power of the stock of the Company
before this acquisition, the acquisition of additional control or stock of the
Company by the same person or group of persons shall not cause a Change of
Control of the Company; or     (3)   A majority of members of the Company’s
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
before the date of the appointment or election; or     (4)   Any one person or
more than one person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or group of persons) assets from the Company that have a total gross
fair market value equal to substantially all but in no event less than
40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change of Control under this Section 1(g)(4), if the assets are transferred
to:

3



--------------------------------------------------------------------------------



 



  (a)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (b)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company immediately after the transfer of assets;     (c)   A
person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or     (d)   An entity, at least 50 percent of
the total value or voting power of which is owned directly or indirectly, by a
person or group of persons described in Section 1(g)(4)(c), above.

For purposes of this Section 1(g), no acquisition, either directly or
indirectly, by the Employee, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.

  (h)   Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.  
  (i)   Company. “Company” shall mean AMETEK, Inc., a Delaware corporation.    
(j)   Compensation Committee. “Compensation Committee” shall mean the
Compensation Committee of the Board of Directors of the Company.     (k)  
Confidential Information. “Confidential Information” shall have the meaning
given to that term under Section 11.     (l)   Employee. “Employee” shall mean
the person designated in the first paragraph of this Agreement.     (m)  
Federal Rate. “Federal Rate” shall mean the applicable federal rate provided for
in section 7872(f)(2) of the Code.     (n)   Good Reason Termination. “Good
Reason Termination” shall mean a Termination of Employment initiated by the
Employee upon one or more of the following occurrences:

  (1)   Any failure of the Company to comply with and satisfy any of the terms
of this Agreement without the Employee’s express written consent;     (2)   Any
involuntary reduction of the authority, duties or responsibilities held by the
Employee immediately prior to the Change of Control;

4



--------------------------------------------------------------------------------



 



  (3)   Any involuntary reduction of the Employee’s total compensation from that
in effect immediately prior to the Change of Control; or     (4)   Any transfer
of the Employee, without the Employee’s express written consent, to a location
which is outside the Paoli, Pennsylvania area (or the general area in which his
principal place of business immediately preceding the Change of Control may be
located at such time if other than Paoli, Pennsylvania) by more than fifty miles
other than on a temporary basis (less than 6 months).

  (o)   Notice of Termination. “Notice of Termination” means a written notice
which (1) indicates the specific provision in this Agreement relied upon,
(2) briefly summarizes the facts and circumstances deemed to provide a basis for
the Employee’s Termination of Employment under the provision so indicated, and
(3) specifies the Termination Date (which date shall not be more than 15 days
after the giving of such notice).     (p)   Overpayment. “Overpayment” shall
have the meaning given to that term under Section 10.     (q)   Payment.
“Payment” shall have the meaning given to that term under Section 10.     (r)  
Reduced Amount. “Reduced Amount” shall have the meaning given to that term under
Section 10.     (s)   Termination Date. “Termination Date” shall mean the date
specified in the Notice of Termination described in Section 2 or, if later, the
date on which the Notice of Termination is deemed to be received (as provided in
Section 16).     (t)   Termination of Employment. “Termination of Employment”
shall mean the termination of the Employee’s actual employment relationship with
the Company and any of its subsidiaries, constituting a separation from service
within the meaning of section 409A of the Code, upon the Employee’s Termination
Date and in accordance with the Notice of Termination provisions under
Section 2.     (u)   Underpayment. “Underpayment” shall have the meaning given
to that term under Section 10.

2.   Notice of Termination.

Any Termination of Employment following a Change of Control shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 16 hereof.

3.   Severance Benefits Upon Termination of Employment Within Two Years After a
Change of Control.

Subject to the provisions of Section 10 hereof, in the event of either the
Employee’s involuntary Termination of Employment for any reason other than Cause
or the Employee’s Good Reason

5



--------------------------------------------------------------------------------



 



Termination, in either event during the two-year period beginning on the
effective date of a Change of Control:

  (a)   Cash Payment. The Company shall pay to the Employee a lump sum cash
amount equal to [one][two][three] times the sum of the Employee’s Base Salary
and Annual Bonus, subject to customary employment taxes and deductions. The
payment shall be made on the 60th day after the Employee’s Termination Date,
provided that if the Employee is a “specified employee” of the Company (within
the meaning of Section 409A of the Code), the cash payment shall be paid on the
first day of the seventh month following the Termination Date. The Employee
shall forfeit his right to the cash payment under this Section 3(a) if a release
(substantially in the form attached to this Agreement) is not executed before or
can still be revoked on the 60th day after the Employee’s Termination Date.    
(b)   Continued Health Coverage. The Company shall continue the Employee’s
coverage under (or provide a tax equivalent monthly payment equal to the cost
of) the Company’s health program, as in effect from time to time for other
senior executives of the Company until the earliest of (1) the end of the 10th
year following the year of the Change of Control, (2) the Employee’s eligibility
for Medicare, (3) the Employee’s commencement of new employment where the
Employee is eligible to participate in a health program without a pre-existing
condition limitation, or (4) the Employee’s death. If the Company provides a tax
equivalent monthly payment equal to the cost of the Company’s health program,
(1) no payment shall affect the amount of monthly payments provided in any other
calendar year, (2) payments shall not be made later than the last day of the
calendar year following the calendar year in which the Employee incurs the
expense to which the monthly payment relates, and (3) the right to the monthly
payment shall not be subject to liquidation or exchange for any other benefit.

4.   Other Payments.

The payments and benefits due under Section 3 hereof shall be in addition to and
not in lieu of any payments or benefits due to the Employee under any
retirement, compensation or welfare plan, policy or program of the Company, and
its subsidiaries or affiliates, except that no other severance benefits shall be
paid to the Employee under any Company-sponsored severance plan, program or
arrangement.

5.   Trust Fund.

Immediately before a Change of Control, the Company shall sponsor and fund an
irrevocable trust pursuant to a trust agreement to hold assets to satisfy all of
its obligations to the Employee under this Agreement. For this purpose, the
trust shall be funded using the assumption that the Employee’s employment will
be terminated when the Change of Control occurs, regardless of whether the
Employee’s employment will be terminated on that date. Although such a trust is
irrevocable, its assets shall be held for the payment of all of the Company’s
general creditors in the event of insolvency and shall not be located or
transferred outside the United States. No

6



--------------------------------------------------------------------------------



 



assets of the trust or the Company shall become restricted to provide benefits
under this Agreement in connection with a change in the Company’s financial
health.

6.   Enforcement.

  (a)   If the Company shall fail or refuse to make payment of any amounts due
the Employee under Sections 3(a) and 4 hereof within the respective time periods
provided therein, the Company shall pay to the Employee, in addition to the
payment of any other sums provided in this Agreement, interest, compounded
daily, on any amount remaining unpaid from the date payment is required under
Section 3(a)or 4, as appropriate, until paid to the Employee, at the one-year
LIBOR rate in effect at the close of business on the first business day
immediately following the date on which such payment should have been made;
provided that if the payments required under Section 4 are required to accrue
earnings at a different rate pursuant to the terms of the documents governing
those payments, the interest rate provided under those documents shall be used
instead of the rate under this Section 6(a) with respect to those payments, and
provided, further, that if no one-year LIBOR rate is in effect at the close of
business on the first business day immediately following the date on which such
payment should have been made, the Company shall substitute a comparable rate.  
  (b)   It is the intent of the parties that the Employee not be required to
incur any expenses associated with the enforcement of his rights under this
Agreement by arbitration, litigation or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Employee hereunder. Accordingly, the Company shall pay the
Employee on demand the amount necessary to reimburse the Employee in full for
all reasonable expenses (including all attorneys’ fees and legal expenses)
incurred by the Employee in enforcing any of the obligations of the Company
under this Agreement, provided that the Company will have no obligation to pay
any such expenses, if in the case of a legal action brought by the Employee, the
Company is successful in establishing with the court that the Employee’s action
was frivolous or otherwise without any reasonable legal or factual basis.

7.   No Mitigation.

The Employee shall not be required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for herein be reduced by
any compensation earned by other employment or otherwise except as provided in
Sections 4 and 10.

8.   Non-exclusivity of Rights.

Except as provided under Section 4, nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company, or
any of its subsidiaries or affiliates, and for which the Employee may qualify.

7



--------------------------------------------------------------------------------



 



9.   No Set-Off.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Employee or others.

10.   Certain Reduction of Payments.

  (a)   Anything in this Agreement to the contrary notwithstanding, if it shall
be determined that any payment or distribution by the Company to or for the
benefit of the Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”), would be
nondeductible by reason of section 280G of the Code, the aggregate present value
of amounts payable or distributable to or for the benefit of the Employee
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as “Agreement Payments”) shall be reduced
(but not below zero) to the Reduced Amount. The “Reduced Amount” shall be an
amount expressed in present value, which maximizes the aggregate present value
of Agreement Payments without causing any Payment to be (although not
necessarily preventing any Payment from being) subject to the limitation on
deductions under section 280G of the Code. For purposes of this Section 10,
present value shall be determined in accordance with section 280G(d)(4) of the
Code.     (b)   All determinations to be made under this Section 10 shall be
made by the Company’s independent public accountant immediately prior to the
Change of Control (the “Accounting Firm”) (or, if such Accounting Firm declines
to serve, the Accounting Firm shall be a nationally recognized firm of certified
public accountants selected by the Company to provide such determinations). The
Accounting Firm shall provide its determinations and any supporting calculations
both to the Company and the Employee within 10 days of the Termination Date. Any
such determination by the Accounting Firm shall be binding upon the Company and
the Employee. The Company shall pay (or cause to be paid) or distribute (or
cause to be distributed) to or for the benefit of the Employee such amounts as
are then due to the Employee under this Agreement at the times set forth in
Section 3.     (c)   As a result of the uncertainty in the application of
section 280G of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Agreement Payments, as the case
may be, will have been made by the Company which should not have been made
(“Overpayment”) or that additional Agreement Payments which have not been made
by the Company could have been made (“Underpayment”), in each case, consistent
with the calculations required to be made hereunder. Before the end of the first
calendar year after the Employee’s Termination of Employment, the Accounting
Firm shall review the determination made by it pursuant to the preceding
paragraph. If the Accounting

8



--------------------------------------------------------------------------------



 



      Firm determines that an Overpayment has been made, the Employee shall
promptly repay the Overpayment amount to the Company; provided, however, that no
amount shall be payable by the Employee to the Company if and to the extent such
payment would not reduce the amount which is subject to the limitation of
deduction under section 280G of the Code. If the Accounting Firm determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company to or for the benefit of the Employee together with interest at the
Federal Rate, provided, however, that any such Underpayment shall be paid no
later than the end of the first calendar year after the Employee’s Termination
of Employment.     (d)   All of the fees and expenses of the Accounting Firm in
performing the determinations referred to in subsections (b) and (c) above shall
be borne solely by the Company. The Company agrees to indemnify and hold
harmless the Accounting Firm of and from any and all claims, damages and
expenses resulting from or relating to its determinations pursuant to
subsections (b) and (c) above, except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of the Accounting Firm.

11.   Confidential Information.

The Employee recognizes and acknowledges that, by reason of his employment by
and service to the Company, he has had and will continue to have access to
confidential information of the Company and its subsidiaries, including, without
limitation, information and knowledge pertaining to products and services
offered, innovations, designs, ideas, plans, trade secrets, proprietary
information, distribution and sales methods and systems, sales and profit
figures, customer and client lists, and relationships between the Company and
its Subsidiaries and affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
subsidiaries (“Confidential Information”). The Employee acknowledges that such
Confidential Information is a valuable and unique asset and covenants that he
will not, either during or after his employment by the Company, disclose any
such Confidential Information to any person for any reason whatsoever without
the prior written authorization of the Board, unless such information is in the
public domain through no fault of the Employee or except as may be required by
law. Upon the Termination of Employment, the Employee will return all
Confidential Information to the Company to the fullest extent possible. The
provisions of this Section 11 shall survive the Employee’s Termination of
Employment.

12.   Equitable Relief.

  (a)   The Employee acknowledges that the restrictions contained in Section 11
hereof are reasonable and necessary to protect the legitimate interests of the
Company and its affiliates, that the Company would not have entered into this
Agreement in the absence of such restrictions, and that any violation of any
provision of those Sections will result in irreparable injury to the Company.
The Employee further represents and acknowledges that (1) he has been advised by
the Company to consult his own legal counsel in respect of this Agreement and
(2) that he has had

9



--------------------------------------------------------------------------------



 



      full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with his counsel.     (b)   The Employee agrees that
the Company shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as an equitable
accounting of all earnings, profits and other benefits arising from any
violation of Section 11 hereof, which rights shall be cumulative and in addition
to any other rights or remedies to which the Company may be entitled.     (c)  
The Employee irrevocably and unconditionally (1) agrees that any suit, action or
other legal proceeding arising out of Section 11 hereof, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in the United States
District Court for the Eastern District of Pennsylvania, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Chester County, Pennsylvania, (2) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and
(3) waives any objection which the Employee may have to the laying of venue of
any such suit, action or proceeding in any such court. The Employee also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 16 hereof.     (d)   The provisions of this Section 12
shall survive the Employee’s Termination of Employment.

13.   Taxes.

Any payment required under this Agreement shall be subject to all requirements
of the law with regard to the withholding of taxes, filing, making of reports
and the like, and the Company shall use its best efforts to satisfy promptly all
such requirements.

14.   Term of Agreement.

The term of this Agreement, while the Employee continues in employment with the
Company, shall be for three years from the date hereof and shall be renewed
automatically for successive one year periods thereafter unless terminated at
the end of any such period by the Compensation Committee; provided, however,
that (a) any termination of this Agreement by the Compensation Committee shall
be ineffective if a Change of Control occurs within six (6) months after the
effective date of the termination; (b) after a Change of Control, this Agreement
shall remain in effect for at least 24 months and, thereafter, until all of the
obligations of the parties hereunder are satisfied or have expired, (c) the
provisions of Sections 11 and 12 of this Agreement shall survive any termination
of this Agreement or the Employee’s Termination of Employment, and (d) this
Agreement shall terminate if, prior to a Change of Control, the employment of
the Employee with the Company is terminated.

10



--------------------------------------------------------------------------------



 



15.   Successor Company.

The Company shall require any successor or successors (whether direct or
indirect, by purchase, merger or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Employee, to acknowledge expressly that this Agreement is
binding upon and enforceable against the Company in accordance with the terms
hereof, and to become jointly and severally obligated with the Company to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place. Failure of the Company to notify the Employee in writing as to such
successorship, to provide the Employee the opportunity to review and agree to
the successor’s assumption of this Agreement or to obtain such agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement.
As used in this Agreement, the Company shall mean the Company as hereinbefore
defined and any such successor or successors to its business and/or assets,
jointly and severally.

16.   Notice.

All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
delivered personally or mailed by registered or certified mail, return receipt
requested, or by overnight express courier service, to the address maintained
for the Employee on the Company’s personnel records or to the Company at its
principal business address. Any such notice shall be deemed delivered and
effective when received in the case of personal delivery, five days after
deposit, postage prepaid, with the U.S. Postal Service in the case of registered
or certified mail, or on the next business day in the case of overnight express
courier service.

17.   Governing Law.

This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of laws
provisions.

18.   Contents of Agreement, Amendment and Assignment.

This Agreement supersedes all prior agreements, sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof (including any earlier Executive Change of Control Separation Agreement
or Executive Severance Agreement) and cannot be changed, modified, extended or
terminated without the approval of the Compensation Committee, and only upon
written amendment executed by the Employee and the Company.

19.   No Right to Continued Employment.

Nothing in this Agreement shall be construed as giving the Employee any right to
be retained in the employ of the Company.

20.   Successors and Assigns.

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and assigns of the

11



--------------------------------------------------------------------------------



 



parties hereto, except that the duties and responsibilities of the Employee and
the Company hereunder shall not be assignable in whole or in part without the
consent of the other party except as expressly provided herein. Notwithstanding
the preceding sentence, the Company may recognize a domestic relations order in
accordance with procedures that it may establish for this purpose.

21.   Severability.

If any provision of this Agreement or application thereof to anyone or under any
circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application. In addition, if any provision of the
Agreement shall be found to violate section 409A of the Code or otherwise result
in benefits under the Agreement being subject to income tax prior to
distribution, such provision shall be void and unenforceable, and the Agreement
shall be administered without regard to such provision.

22.   No Waiver.

No delay or omission by the Employee in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof.

23.   Arbitration.

In the event of any dispute under the provisions of this Agreement other than a
dispute in which the sole relief sought is an equitable remedy such as an
injunction, the parties shall be required to have the dispute, controversy or
claim settled by arbitration in Philadelphia, Pennsylvania, in accordance with
the National Rules for the Resolution of Employment Disputes then in effect of
the American Arbitration Association, before one arbitrator who shall be an
executive officer or former executive officer of a publicly traded corporation,
selected by the parties. Any award entered by the arbitrator shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrator shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. The Company shall be responsible
for all of the fees of the American Arbitration Association and the arbitrator
and any expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses).

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned, intending to be legally bound,
have executed this Agreement as of the date first above written.

                  ATTEST:       AMETEK, INC.    
 
               
 
      By        
 
[Name of Employee]
         
 
[Name of Employee]    
 
                              Witness       Employee    

13



--------------------------------------------------------------------------------



 



EXHIBIT A
SAMPLE RELEASE
          In consideration of the benefits I am entitled to receive under this
Agreement, I, [employee name], on behalf of myself, and on behalf of my heirs,
successors and assigns, hereby agree to release AMETEK, Inc. (the “Company”),
all of its past, present and future subsidiaries, affiliates, directors,
officers, employees; and all of its and their respective heirs, successors, and
assigns from any and all claims, demands, actions, and liabilities that I might
otherwise have asserted arising out of my employment with the Company, including
the termination of that employment.
          I also promise not to sue the Company; any of its past, present and
future subsidiaries, affiliates, directors, officers, employees, agents, and
representatives; or any of its or their respective heirs, successors, and
assigns based, in whole or in part, on any claims relating to my employment with
the Company or the termination of that employment. However, I am not releasing
my rights, if any, under any qualified employee retirement plan nor am I
releasing any rights or claims that may arise after the date on which I sign
this Release. Those rights, and only those rights, survive unaffected by this
Release.
          I understand that as a consequence of my signing this Release I am
giving up, with respect to my employment and the termination of that employment,
any and all rights I might otherwise have under (1) the Age Discrimination in
Employment Act of 1967, as amended; (2) and all other federal, state or
municipal laws prohibiting discrimination in employment on the basis of sex,
race, national origin, religion, age, handicap or other invidious factor; and
(3) any and all theories of contract or tort law, whether based on common law or
otherwise.
          I acknowledge and agree that:

1.   The benefits I am receiving under the Agreement constitute consideration
over and above any benefits that I might be entitled to receive without
executing this Release.

2.   The Company advised me in writing to consult with an attorney prior to
executing a copy of the Agreement and the Release.

3.   I was given a period of at least [21] days within which to consider the
Agreement and the Release.

4.   The Company has advised me of my statutory right to revoke my acceptance of
the terms of the Agreement and this Release at any time within seven (7) days of
my signing of this Release.

5.   I warrant and represent that my decision to accept the Agreement (including
this Release) was (a) entirely voluntary on my part; (b) not made in reliance on
any inducement, promise or representation, whether express or implied, other
than the inducements, representations and promises expressly set forth in the
Agreement or in the Release; and (c) did not result from any threats or other
coercive activities to induce acceptance of the Agreement or Release.

1



--------------------------------------------------------------------------------



 



          In the event I decide to exercise my right to revoke within seven
(7) days of my acceptance of this Release, I warrant and represent that I will
do the following: (1) notify the Company in writing of my intent to revoke my
agreement, and (2) simultaneously return in full any consideration received from
the Company under the Agreement.
          I further warrant and represent that I fully understand and appreciate
the consequence of my signing this Release.
          IN WITNESS WHEREOF, I hereby acknowledge receipt of consideration and
execute the foregoing agreement at                     , this
                     day of                      , 20                      .
                                                                   
                  
                                                     [name of employee]
Witnessed by                      on this                      day of
                    , 20                       .
                                                            
                    WITNESS

2